                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA
                                WAYCROSS DIVISION


    UNITED STATES OF AMERICA,


    V.                                            Case No.   CR518-04


    ROBERTO AMBROSIA-CABANAS,


                        Defendant.




              Sean Simmons counsel of record for defendant Roberto Ambrosia-

    Cabanas in the above-styled case has moved for leave of absence.

    The Court is mindful that personal and professional obligations

    require the absence of counsel on occasion. The Court, however,

    cannot accommodate its schedule to the thousands of attorneys who

    practice within the Southern District of Georgia.

              Counsel may be absent at the times requested. However, nothing

    shall prevent the case from going forward; all discovery shall

    proceed, status conferences, pretrial conferences, and trial shall

    not be interrupted or delayed. It is the affirmative obligation of

    counsel to provide a fitting substitute.


              so ORDERED this   / —- day of October 2018




                                       WILLIAM T. MOORE, JR., JUDGE
          J-
                                       UNITED STATES DISTRICT COURT
          CM
  ec .                                 SOUTHERN DISTRICT OF GEORGIA
  rD>-

  So
Gj—^
Id'o^JC
          cr-.
            I
          I—
          CO
  QC      c
          aa


  ID      <';3
          L"--J
